DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 04 June 2021.
Claims 1-16 have been cancelled.
Claims 17-32 have been added.
Claims 17-32 are pending have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 September 2021 are being considered by the Examiner.


Priority
The foreign priority claim filed on 04 June 2021 was not entered because the foreign priority claim was not filed during the time period set forth in 37 CFR 1.55. For original applications filed under 35 U.S.C. 111(a) (other than a design application) on or after November 29, 2000, the time period is during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. In addition, if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet. See 37 CFR 1.55(d)(1). For national stage applications under 35 U.S.C. 371, the claim for priority must be made within the time limit set forth in the PCT and the Regulations under the PCT. See 37 CFR 1.55(d)(2). If applicant desires priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon a prior foreign application, applicant must file a petition for an unintentionally delayed priority claim under 37 CFR 1.55(e). The petition must be accompanied by (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in accordance with 37 CFR 1.55 identifying the prior foreign application to which priority is claimed, unless previously submitted; (2) a certified copy of the foreign application, unless previously submitted or an exception under 37 CFR 1.55 applies; (3) the petition fee under 37 CFR 1.17(m); and (4) a statement that the entire delay between the date the claim was due under 37 CFR 1.55 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
	

Examiner’s Note
The claims and specification appear to be a literal translation.  More specifically, the claims are all written as conditional whereby claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  Here, the claims are all drafted as dependent upon if and/or when criteria are fulfilled or not fulfilled or as the intended use, and are/is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps.  
Similarly, there is some ambiguity regarding the evaluation in the claims.  It is unclear as to whether the installer is having to meet criteria under the evaluation in order to be a certified installer, or it is the equipment that the installer is to install or has previously installed.  For examination purposes, it is interpreted that the certification is based upon the evaluation of the installed or to be installed equipment or processes (new)  by an installer (not the installer being certified to then start performing installations, as best understood from the specification).  

Specification
The disclosure is objected to because of the following informalities:  The specification has been amended to include priority claims; however, as noted above, Applicant has failed to meet the requirements set forth under 35 U.S.C. 371.  While these applications are able to be incorporated by reference, they are not able to be claimed as priority.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-32 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) evaluating whether or not requirements for a certification of an installer company have been fulfilled which is an abstract idea of mental process as well as organizing human activities.
The limitations of “wherein several criteria for the certification of an installer company are specified, wherein an evaluation metric is specified, by means of which indications on the fulfillment of the criteria are automatically evaluated and it is determined whether requirements for a certification of the installer company are fulfilled,” as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process—concepts performed in the human mind (including an observation, evaluation, judgment, opinion) as well as organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “automatic evaluation,” (or “system” in claim 31 or “computer” in claim 32) nothing in the claim element precludes the step from practically being performed in the mind or from the methods of organizing human interactions grouping.  For example, but for the “automatic evaluation,” (or “system” in claim 31 or “computer” in claim 32) language, “evaluated” in the context of this claim encompasses the user manually obtaining criteria for certification evaluation metrics (organizing human activities such as a commercial interaction) and evaluated to determine whether or not the requirements for certification are fulfilled (mental process of evaluation/judgement).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, or as a certain method of organizing human activities, but for the recitation of generic computer components, then it falls within the “Mental Processes” and/or “Certain Methods of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  Method claims 17-30 are completely devoid of any structure whatsoever and thus are only directed towards the abstract idea.  Next, claims 31 and 32 only recites one additional element – using system (claim 31) or a computer (claim 32) to perform the steps. The system and/or computer in steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of comparing received data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “system side” and “computer” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using system or computer to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 18-30 are dependent on claim 17 and include all the limitations of claim 17.  Therefore, claims 18-30 recite the same abstract idea of “evaluating whether or not requirements for a certification of an installer company have been fulfilled.”  The claim recites the additional limitations further limiting the data collected, how it is used (documents/calculations) which are still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 17, 31, and 32, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 17-32 are therefore not eligible subject matter, even when considered as a whole.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 17-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campion et al. (US PG Pub. 2008/0084291).

As per claims 17, 31, and 32, Campion discloses a method, system, and computer program comprising instructions which, when the program is executed by a computer, cause the computer to perform, for the automatic evaluation of installer companies for fire extinguishing facilities (method, apparatus, remote accessory and authentication server are provided for facilitating operations such as an authenticated test of life safety equipment having components including a control panel and sensors, Campion Abstract; system, computer, ¶49; wireless devices, ¶51; automatic reporting and authentication, ¶42), 
wherein several criteria for the certification of an installer company are specified (When a user of a handheld terminal and an alarm control panel associated with a facility are successfully authorized or otherwise authenticated, the authentication server can determine, such as by referring to a database, data store or the like, what the testing, maintenance or other record keeping requirements are for the facility as determined for example, by the fire code for the locality of the facility. If the facility is a new installation, or if a database has not been populated, then other methods of information entry such as by receiving information from the alarm panel can be used. For example, before an alarm panel begins a testing evolution, a software operation can be used to upload information into the authentication server. All of the individual devices associated with the facility along with the device information can be stored. During testing the stored information is compared to the generated by the alarm panel. Proper authentication results from a one-to-one correspondence between information associated with devices that are activated and stored device information associated with the facility, Campion ¶57; for verifying operation at a new installation or performing testing at an existing facility, ¶58; It will be appreciated that the report can include several sections or the reports can be generated individually depending on particular requirements. The device portion of the report can include information about each device tested including, for example, a description of the device, the device zone, the time of test, the date of the test, the device address, the type of device, the inspection result, the test result, and the like, ¶61; which are all based upon the NFPA (National Fire Protection Association) or any local, state, federal or other regulations, ¶32-¶33), 
wherein an evaluation metric is specified on the system side, by means of which indications on the fulfillment of the criteria are automatically evaluated and it is determined whether requirements for a certification of the installer company are fulfilled (The various embodiments described herein result in a method and apparatus to assist building owners, fire officials, testers of life safety and/or fire alarm systems, and companies that service life safety and/or fire alarm systems. The various embodiments described herein allow for a network-based, authenticated fire alarm inspection. In accordance with the invention, upon completion of an inspection evolution, fire inspectors receive a print-out having content and in a format that is approved and recommended by the NFPA when a system has ultimately passed. Alternatively, the invention can provide proper forms for submitting authenticated information as to why a system has failed. During the inspection, a tester of the system can be asked questions necessary for providing authenticated information in, for example, a yes/no format or short answer format, which answers will provide a resulting inspection evolution having a wealth of information for display or other output format that is authenticated and suits the needs of the user. By providing information in such a format, fire inspectors have the ability to view, for example, an online history of previous test results and thus can determine what testing needs to be completed to comply with fire codes, Campion ¶29; in order to generate an authenticated report, ¶59; ).

As per claim 18, Campion discloses as shown above with respect to claim 17.  Campion further discloses wherein at least one of the criteria is mandatory for certification, so that it is determined that the requirements for certification of the installer company are not met if this criterion is not met (mandatory inspections, Campion ¶31; conformance or comply with codes, ¶29 and ¶32-¶33; based upon applicable codes or standards, ¶46-¶47).
The Examiner also asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  Here, the claimed limitation “so that it is determined that the requirements for certification of the installer company are not met if this criterion is not met” are/is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps. 

As per claim 19, Campion discloses as shown above with respect to claim 17.  Campion further discloses wherein an evaluation attribute is assigned to each criterion by means of the evaluation metric (metrics, Campion ¶30; alarm time, ¶41; flow test for sprinkler, ¶42).

As per claim 20, Campion discloses as shown above with respect to claim 17.  Campion further discloses wherein at least one of the criteria can be partially fulfilled, wherein this criterion is assigned a fulfillment coefficient during the evaluation by means of the evaluation metric in addition to an evaluation attribute which coefficient represents the extent to which the criterion is fulfilled (calculating various evaluation and performance metrics, Campion ¶30; such as within a specified time, ¶41; see also For example, the inspector, tester, authorized user or the like can invoke the control 712 and take a picture to better illustrate any visual information associated with the device such as an improper mounting, damage or other anomaly. Such photographic information can be used by a responsible service company to provide, for example, proper parts for repair and possibly an estimation or quote for repair cost or the like. The inspector, tester, authorized user or the like can also invoke the control 717 to add notes or other information to further facilitate repair or provide additional information associated with an alarm device. If on the other hand, the activated alarm device is listed in the device list 822, an authentication screen as will be described in connection with FIG. 9 will be invoked, ¶54).

As per claim 21, Campion discloses as shown above with respect to claim 20.  Campion further discloses wherein if the criterion is only partially fulfilled, it is determined that the conditions for certification of the installer company are fulfilled if the fulfillment coefficient fulfills a corresponding fulfillment condition (Alarm device verification can be conducted as follows. An inspector scans or otherwise enters information associated with the tag, which action will alert the system that the particular alarm device is to be placed into an alarm condition by the tester or inspector. The web server 530 communicates with the data server 520 to input alarm device information into the appropriate fields of the authentication form as will be described in greater detail hereinafter. When an appropriate zone, loop, or other indicia is activated for that alarm device, for example, within a specified time, the alarm device will be recorded as successfully passing the test. As will be described in greater detail hereinafter, the appropriate questions will be asked of the tester in connection with the alarm device to complete the authentication procedure, Campion ¶41).
The Examiner also asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  Here, the claimed limitation “wherein if the criterion is only partially fulfilled, it is determined that the conditions for certification of the installer company are fulfilled if the fulfillment coefficient fulfills a corresponding fulfillment condition” are/is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps. 

As per claim 22, Campion discloses as shown above with respect to claim 17.  Campion further discloses wherein at least two criteria are not mandatory for certification, these criteria forming a group for which an additional condition is specified in the evaluation metric, it being determined that the requirements for certification of the installer company are met only if the additional condition is met (more stringent codes can be used in certain areas, Campion ¶33; zone test, ¶61 and Table 2).
The Examiner also asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  Here, the claimed limitation “wherein at least two criteria are not mandatory for certification, these criteria forming a group for which an additional condition is specified in the evaluation metric, it being determined that the requirements for certification of the installer company are met only if the additional condition is met” are/is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps. 

As per claim 23, Campion discloses as shown above with respect to claim 22.  Campion further discloses wherein a value is calculated on the basis of the evaluation attributes and the fulfillment coefficients and the calculated value must reach or exceed a threshold value to fulfill the additional condition (metrics, Campion ¶30; alarm time, ¶41; flow test for sprinkler, ¶42).

As per claim 24, Campion discloses as shown above with respect to claim 22.  Campion further discloses wherein the additional condition can only be fulfilled if several criteria of the group are fulfilled together (more stringent codes can be used in certain areas, Campion ¶33; zone test, ¶61 and Table 2; relay devices for zones, ¶63 and Table 4; see also the physical condition of the device, ¶54).

As per claim 25, Campion discloses as shown above with respect to claim 22.  Campion further discloses wherein the additional condition is only satisfiable if at least one criterion of a selection of criteria of the group is satisfied (zone test, Campion ¶61 and Table 2; see also the physical condition of the device, ¶54).
The Examiner also asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  Here, the claimed limitation “wherein the additional condition is only satisfiable if at least one criterion of a selection of criteria of the group is satisfied” are/is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps. 

As per claim 26, Campion discloses as shown above with respect to claim 17.  Campion further discloses wherein a certificate is automatically generated when it is determined that the requirements for certification of the installer company are met (automatic reporting and authentication, Campion ¶42; the results of the inspection or test can be compiled and stored in a storage device as previously described and, since the results are obtained in an objective manner, authenticated for generation and/or publication of reports in a format that would be accepted by, for example, a local fire inspection jurisdiction, ¶64).
The Examiner also asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  Here, the claimed limitation “wherein a certificate is automatically generated when it is determined that the requirements for certification of the installer company are met” are/is not a positive method step as it do not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps. 

As per claim 27, Campion discloses as shown above with respect to claim 17.  Campion further discloses wherein it automatically checks whether sufficient indications are available to determine whether the requirements for certification of the installer company are met (automatic reporting and authentication, ¶42; whether the system has ultimately passed, ¶29; see also ¶36 for maintaining the data store).

As per claim 28, Campion discloses as shown above with respect to claim 17.  Campion further discloses wherein the content of a document required to satisfy a criterion is automatically determined, wherein based on the determined content it is automatically determined whether the criterion is satisfied (automatic reporting and authentication, Campion ¶42; the results of the inspection or test can be compiled and stored in a storage device as previously described and, since the results are obtained in an objective manner, authenticated for generation and/or publication of reports in a format that would be accepted by, for example, a local fire inspection jurisdiction, ¶64; authenticated test report, ¶3 and ¶56).

As per claim 29, Campion discloses as shown above with respect to claim 17.  Campion further discloses wherein the authenticity of a document required to fulfill a criterion is automatically checked (It should be noted that the test data generated from the tests can be stored as described such that the test data can be provided into standard forms required by jurisdictions for reporting information such as inspection status, test results and the like. The data and authenticated forms can be used to provide notification to a building owner of inspections required during a particular time frame, notification of upcoming inspections and scheduling of upcoming inspections through calendars or other schedule management tools. The data can also include inventories of equipment or the like, Campion ¶43).

As per claim 30, Campion discloses as shown above with respect to claim 17.  Campion further discloses wherein a plausibility check is performed to determine whether indications on the fulfillment of the criteria are plausible (In accordance with the invention, upon completion of an inspection evolution, fire inspectors receive a print-out having content and in a format that is approved and recommended by the NFPA when a system has ultimately passed. Alternatively, the invention can provide proper forms for submitting authenticated information as to why a system has failed. During the inspection, a tester of the system can be asked questions necessary for providing authenticated information in, for example, a yes/no format or short answer format, which answers will provide a resulting inspection evolution having a wealth of information for display or other output format that is authenticated and suits the needs of the user. By providing information in such a format, fire inspectors have the ability to view, for example, an online history of previous test results and thus can determine what testing needs to be completed to comply with fire codes, Campion ¶29).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure can be located on the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629